In the United States Court of Federal Claims
                                      No. 11-724T

                                (Filed: August 26, 2014)

*************************************
                                    *
SEHAT SUTARDJA and WEILI DAI,       *
                                    *
                    Plaintiffs,     *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                    ORDER DIRECTING ENTRY OF JUDGMENT

       On August 25, 2014, counsel for the parties notified the Court that they have
reached a settlement of this matter, and they filed a Stipulation with Respect to Judgment
(Dkt. No. 109) containing the terms of settlement. Pursuant to Rule 58 of the Rules of
the Court of Federal Claims (“RCFC”), the Clerk is directed to enter judgment
incorporating the terms and conditions of the referenced stipulation. In accordance with
paragraphs 8 and 9 of the stipulation, Defendant is entitled to recover costs under RCFC
54(d)(1) in the amount of $20,799.08, and attorneys’ fees under RCFC 37(d)(1)(A)(i) and
(d)(3) in the amount of $83,934.93. The total judgment in Defendant’s favor is
$104,734.01.

      IT IS SO ORDERED.

                                                       s/ Thomas C. Wheeler
                                                       THOMAS C. WHEELER
                                                       Judge